NUMBER 13-08-00550-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROBERTO J. RUIZ AND LARI L. RUIZ,                                          Appellants,

                                           v.

MAYOR AND COMMISSION OF
THE CITY OF BROWNSVILLE, TEXAS,                                             Appellees.


                      On appeal from 404th District Court
                          of Cameron County, Texas.


                         MEMORANDUM OPINION
           Before Chief Justice Valdez and Justices Garza and Vela
                      Memorandum Opinion Per Curiam

      This case is before the Court on an amended joint motion to reverse and remand

the cause to the trial court for entry of agreed judgment. The parties have reached an

agreement with regard to the disposition of the matters currently on appeal. Pursuant to

agreement, the parties request this Court to reverse the trial court=s judgment and remand

this case for entry of an agreed judgment consistent with the terms of the settlement. We
GRANT the motion and REVERSE and REMAND this case to the trial court for entry of

judgment in accordance with the settlement agreement.               See TEX. R. APP. P.

42.1(a)(2)(B), 43.2(d). Any pending motions are dismissed as moot.

       Costs will be taxed against appellants. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                  PER CURIAM

Delivered and filed the
16th day of December, 2010.




                                             2